Mathews, J.

delivered the opinion of the court.
This is a case in which an attempt is made to make the defendant responsible on an alleged assumpsit to pay a promissory note for one thousand two hundred dollars, executed *214by a certain Anguste Bijotat to the plaintiff. The only witness 0fperecj to pr0Ve the assumpsit is one Pierre Romain. A suit was formerly instituted on the same grounds of action now set forth in the present, which was brought up by appeal to this court, and the plaintiff non-suited for want of legal proof to support his case. On the re-commencement of suit in the court below, the cause was tried by a jury, who gave a verdict for the defendant. A new trial was then granted at the instance of the plaintiff, the cause submitted to a second jury who also found a verdict similar to that of the first; and judgment being thereon rendered, the plaintiff took the present appeal.
The decision of this case depends mainly on matters of fact, an(j jn such cases we have been in the habit of allowing < . o great weight to the verdict of a jury, which must necessarily be increased where a party is brought before the Court of -Appeals with the benefit, of two verdicts in his favor. His situation ought not to be changed unless there be the most palpable error in the finding of the jury; their verdict must aPPear to grossly contrary to truth, as established by the evidence of the cause, before this court will assume the power of setting it aside. Now in the present case, the verdict does not. appear to us, to be in opposition to the inference which the jury may have fairly drawn from the testimony. Without corroborating circumstances, the testimony of the single witness was without avail as established by law; he was incompetent to support the case of the plaintiff. The cir-1 n n • . , „ , . . 1 cumstances adduced m aid of this testimony do not appear calculated to give it any great additional force, more than that which it might have derived from the character of the ° witness, and the indifference of his standing in relation to the parties litigant. Combined with the corroborating circumstances offered in evidence, the jury had a right to weigh the credibility of the witness. They have done so, and we are not prepared to say that they have come to a wrong conclusion.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.